PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/122,373
Filing Date: 5 Sep 2018
Appellant(s): Blaney et al.



__________________
Laura E. Parker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Independent claim 1
In response to appellant(s) arguments in section IV.A. that “the Examiner has not provided any reason one would make the proposed modification,” the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). On page 6, first paragraph of the final rejection filed 09/16/2020, a prima facie case of obviousness is established in the combination of different embodiments relating to the prior art Sifford. The prior art Sifford, in figure 2, shows an embodiment, which is a basis for the rejection, where cooling air (as indicated by unlabeled arrows in 45, 47, 132, 51, and 53) flows from a vane 18A to a blade outer air seal (BOAS) 39. Sifford further teaches, in a second embodiment, in figure 1 and 
 	In response to appellant(s) arguments in section IV.A. that “the proposed modification would change the principle of operation of Sifford and render that reference unsatisfactory for its intended purpose,” it is contended that the principle of operation of Sifford is the support of a BOAS (such as 39 or 90 of Sifford) and providing cooling to the BOAS (see Sifford col 1, ll 48-60). The principle of operation in one embodiment, in figure 2, of Sifford is using a support structure and providing cooling to the BOAS and in an alternate embodiment, in figure 1, Sifford teaches having cooling air flow from the BOAS and to a vane having a support structure for the BOAS. The principle of operation prior to the modification is the same as after the modification, providing support and cooling of the BOAS. 

	Furthermore, in response to the arguments, Appellant did not cite any references or other evidence in support of arguments that "…the fluid in the cavity 45 is already under pressure, which directs the fluid towards an upstream end of the blade tip….” It has been held that "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."); MPEP 2145(1).

Dependent Claim 4
In response to appellant(s) arguments in section B of the response, it is contended that the proposed modification, again, would not change the principle of operation of the Sifford in the support of a BOAS using a support structure. It is clear from teachings of Patterson that a support structure may be configured alternatively of the prior art Sifford and still provided support for a BOAS. The principle of operation prior to the modification is the same as after the modification. That is, the principle of operation of supporting and cooling the BOAS would not change before and after the modification. Moreover, the originally filed specification lacks any criticality in having the support structure having the claimed positioning and thus is a design choice as further supported by Patterson in teaching alternative support structure configurations.
Furthermore, in response to the arguments, Appellant did not cite any references or other evidence in support of arguments that "…The proposed modification would change the principle of operation by having the aft portion of the structure extend radially inward of the groove 92B, which is structured to direct air to the cooling tip….” It has been held that "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what 

Dependent Claim 7
	In response to appellant(s) arguments in section D of the response, it is contended that the arguments are not commensurate with the scope of claim 7. The claim is directed to “an attachment member extends radially outward from the structure at a common axial position as the second support member.” Appellant(s) arguments are not commensurate with the claim where it is argued that:  “…However, Appellant's specification discloses the port extends through a wall formed by the attachment member, and the port extends between a vane chamber and a BOAS chamber….See specification at [0048]….Sifford does not have an air port as claimed, and thus the structure of Sifford performs differently from the claimed attachment member….” To the contrary, Judson is cited to teach the axial alignment of an attachment member relative to a second support member and as an alternative in mounting structures and attachment members of Sifford. Moreover, the originally filed specification lacks any criticality in the support structure having the claimed positioning and thus is a design choice as further supported by the teachings of Judson in alternative support structure configurations.

Dependent Claim 17


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),